IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                      : NO. 541
                            :
ORDER AMENDING PENNSYLVANIA : CRIMINAL PROCEDURAL RULES DOCKET
RULE OF CRIMINAL PROCEDURE  :
131                         :

                                                ORDER

PER CURIAM

      AND NOW, this 14th day of November, 2022, the proposal having been submitted
without publication pursuant to Pa.R.J.A. 103(a):

      It is Ordered pursuant to Article V, Section 10 of the Constitution of Pennsylvania
that Rule 131 of the Pennsylvania Rules of Criminal Procedure is amended in the
attached form.

        This Order shall be processed in accordance with Pa.R.J.A. 103(b), and shall be
effective in 30 days.


Additions to the rule are shown in bold and are underlined.
Deletions from the rule are shown in bold and brackets.